Citation Nr: 1529720	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO. 10-25 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for a right clavicle fracture with impingement syndrome (right shoulder disability), currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois. A transcript of the hearing has been associated with the claims file. 

At the March 2015 hearing, the Veteran's representative raised the issue of entitlement to a TDIU, an issue that had previously been denied by the RO.  See February 2010 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased rating for the Veteran's service-connected right shoulder disability.  Hence, the Board assumes jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim for increased rating, so the Veteran is afforded every possible consideration. 

The Veteran testified that he is currently receiving Social Security Administration (SSA) disability based in part upon his right shoulder disability. This is confirmed by a February 2011 SSA Notice of Decision and a March 2011 Notice of Award. The claims file does not include, however, any of the supporting SSA records. Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should attempt to obtain the relevant records from SSA.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain records from the Social Security Administration (SSA) related to the Veteran's claim for disability benefits and associate these records with the Veteran's claims folder. If these records cannot be obtained, a formal finding of unavailability should be placed of record. 

2. If any additional records are obtained, return the claims file to the examiner who prepared the November 2014 opinion. The examiner should clearly state whether the additional records require any modifications in the previously provided opinion. If modifications are required, the examiner must prepare an addendum. A new examination is only required if the examiner decides it is necessary.

The examiner is asked to reconcile any opinion with the Veteran's contentions from the March 2015 hearing including his testimony regarding the occupational impairment caused by his service-connected disabilities (bilateral shoulder disabilities). 

The claims file, to include a copy of this Remand, should be made available to the examiner, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records (particularly any newly added records), and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

